NO. 07-03-0243-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  OCTOBER 22, 2003

                         ______________________________


                       WILLIAM STEED KELLEY, APPELLANT

                                           V.

                       ORLANDO PEREZ, ET AL., APPELLEES


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 85,219-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      William Steed Kelley, appellant, appeals the trial court’s order granting defendant’s

Motion for Summary Judgment, Motion to Dismiss, and Plea to the Jurisdiction. We

dismiss the appeal.
       Appellant’s brief was due no later than August 14, 2003. By letter dated September

29, 2003, we notified appellant that the due date for the brief had passed, that the brief

had not been filed and no motion for extension of time to file had been received by the

court. Citing Tex. R. App. Proc. 38.8, the letter also notified appellant that the appeal

would be subject to dismissal unless a response reasonably explaining his failure to file

a brief, together with a showing that the appellee has not been significantly injured by the

failure, was submitted by October 13, 2003. Appellant has not filed such a response, nor

has he since submitted a brief or a motion for extension of time.


       Accordingly, having given all parties more than the required ten days’ notice, we

dismiss the appeal for want of prosecution. Tex. R. App. Proc. 38.8(a)(1); 42.3(b).




                                                 James T. Campbell
                                                    Justice




                                             2